756 P.2d 409 (1988)
114 Idaho 292
STATE of Idaho, Plaintiff-Respondent,
v.
John L. NELSON, Jr., Defendant-Appellant.
No. 16907.
Supreme Court of Idaho.
June 17, 1988.
David A. Frazier, Coeur d'Alene, for defendant-appellant.
Jim Jones, Atty. Gen., Michael E. Henderson, Deputy Atty. Gen., argued, Boise, for plaintiff-respondent.
Michael J. Verbillis, Coeur d'Alene, for amicus curiae, Idaho Trial Lawyers Ass'n.
PER CURIAM:
Appellant, the State of Idaho, seeks review of an Idaho Court of Appeals decision, State v. Nelson, 112 Idaho 245, 731 P.2d 788 (Ct.App. 1987), which reversed respondent Nelson's conviction for the felony offense of delivery of cocaine for the trial court's failure to give Nelson's requested instruction on circumstantial evidence.
The state's case against Nelson rested solely upon circumstantial evidence. A police informant through James O'Neil exchanged money (which had been photocopied) for cocaine. After the transaction, police officers followed O'Neil to Nelson's house. Later, the police observed Nelson leaving his house. Nelson was stopped by officers who found a large portion of the photocopied bills in his possession. Various drug paraphernalia and a magazine were later found in Nelson's house. The paper which contained the cocaine the informant purchased came from a magazine found in Nelson's home.
On appeal before the Court of Appeals, Nelson argued that the trial court's instructions were inadequate, in that the trial court failed to give his requested Holder instruction on the use of circumstantial evidence. See State v. Holder, 100 Idaho 129, 594 P.2d 639 (1979). The Court of Appeals reversed, holding that it was reversible error not to give Nelson's proposed Holder instruction.
We granted the state's petition for review of the Court of Appeals' decision to consider the state's argument that the Court of Appeals erroneously ruled that the trial court's instructions on circumstantial evidence were inadequate, and, in the alternative, to consider the state's request to overrule State v. Holder, supra. After briefing and argument and a review of the instructions, we are of the opinion that the Court of Appeals' decision correctly followed our decision in State v. Holder, supra, which we decline to overrule.
The judgment of the district court is reversed.
SHEPARD, C.J., dissents without opinion.